Citation Nr: 0330399	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-12 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On September 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  After receiving the information 
described above, then prepare a letter 
asking the Office of the Commandant of 
the Marine Corps to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide that office with a description of 
these alleged stressors identified by the 
veteran to include the following: 
A)  According to the veteran's service 
personnel records, he did not receive a 
combat medal.  Nevertheless, his service 
personnel records indicate that his 
primary duty was "Mortarman" and "Ammo 
man" while stationed in the Republic of 
Vietnam from July 1970 to February 1971.  
His service personnel records further 
indicate that the veteran's combat 
history include operations against 
insurgent communist forces in the 
Republic of Vietnam from July 1970 to 
February 1971, which according to his 
service personnel records include:
?	operation "Hoang Dieu" in Quang 
Nam Province from October 22 to 
November 30, 1970; 
?	operation "Hoang Dieu" in Quang 
Nam Province from December 3 to 
December 19, 1970; 
?	and operation "Hoang Dieu" in 
Quang Nam Province from February 
2 to February 24, 1971, 
?	as well as operation "Upshur 
Stream" in Quang Nam Province 
from January 1 to February 22, 
1971.
B)  Ask the Office of the Commandant of 
the Marine Corps to provide information 
regarding the foregoing operations.  Also 
ask for copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.
2.  After the foregoing has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: 
A).  Afford the veteran an examination to 
determine whether he currently has PTSD, 
and, if so, whether it is at least as 
likely as not that he has PTSD as a 
result of any verified stressors that 
took place during his service.  In this 
regard, provide the examiner with the 
summary of the verified stressor(s), and 
the examiner must be instructed that only 
the verified stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  If no stressors have been 
verified, the examiner should be notified 
of this.  Send the claims folder to the 
examiner for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





